MCNEILL, J.
Plaintiffs in error, plaintiffs below, commenced tbis action in the district court of Muskogee county against the defendants in error, defendants below, by the filing of a transcript on appeal from (he county court of said county. The district court rendered judgment in favor, of defendants, from which plaintiffs appealed. On April 24, 1923, the appeal wias dismissed by tbis court for want of prosecution. Thereafter plaintiffs in error filed a motion to vacate the order of dismissal and for time in which to file briefs. On May S, 1923-, the order dismissing the appeal was vacated and ten days given from that date in which to file briefs. No briefs were filed in tbe time allowed and no reason given for failuve so to do. The appeal is therefore dismissed.
NICHOLSON, COCHRAN, HARRISON, and MASON. JJ.. concur.